PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,980,889
Issue Date: 2021 Apr 20
Application No. 16/831,579
Filing or 371(c) Date: 26 Mar 2020
Attorney Docket No. REME-008/04US 323913-2228 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. § 1.705(b)” filed April 23, 2021, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 48 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On April 20, 2021, the Office determined that patentee was entitled to 0 days of PTA. 

On April 23, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 48 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 48 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 70 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 70 days under 37 CFR 1.703(a)(6), beginning February 10, 2021, the day after the date that is four months after the date the issue fee was paid and all outstanding requirements satisfied and ending on April 20, 2021, the date a patent was issued.
 
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 391 days, which is the number of days beginning March 26, 2020, the date the application was filed, and ending April 20, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (March 26, 2020) and ending on the date three years after the filing date (March 26, 2023) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (391 days) is 391 days, which exceeds three years (1095 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The application was pending less than 3 years.


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 
Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 22 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 22 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.48 to correct or update the inventorship of the application), beginning on September 11, 2020, the day after the date of mailing of the notice of allowance, and ending October 2, 2020, the date the amendment under 37 CFR 1.312 or other paper was filed. The Office appreciates patentee’s good faith and candor for disclosing this period of reduction. 

A 0 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.46), beginning on the day after the date of mailing of the notice of allowance, mailed September 10, 2020, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, December 11, 2020. 

The Office previously assessed a period of 81 days. Petitioner asserts that in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019) the reduction for applicant delay should be 0 days rather than 81 days because the paper filed December 11, 2020 was expressly requested by the Office. On December 7, 2020, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed requiring correction. On December 11, 2020, the amendment or other paper was filed in response to the Notice mailed December 7, 2020. Upon review, patentee’s argument is persuasive. In view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 339 (June 16, 2020), a period of 0 days rather than 81
days is warranted. The 81 day period is removed and replaced with a 0 day period of reduction for applicant delay.

A 0 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.46), beginning on the day after the date of mailing of the notice of allowance, mailed September 11, 2020, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, February 25, 2021. 

The Office previously assessed a period of 55 days, from the date the paper was filed until the date the application issued as a patent. Petitioner asserts that in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019) the reduction for applicant delay should be 0 days rather than 55 days because the paper filed February 25, 2021 was expressly requested by the Office. On February 19, 2021, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed requiring correction. On February 25, 2020, the amendment or other paper was filed in response to the paper filed February 19, 2021. Upon review, patentee’s argument is persuasive. In view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 



OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
70 + 0 + 0 – 0 – 22 = 48 days

Patentee’s Calculation:

70 + 0 + 0 – 0 – 22 = 48 days

CONCLUSION

The Office affirms that patentee is entitled to forty-eight (48) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 70 + 0 + 0 – 0 – 22 = 48 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by forty-eight (48) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction